COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                      MEMORANDUM ORDER

Appellate case name:      Debra Huett v. Paul Cheng

Appellate case number:    01-12-00680-CV

Trial court case number: 1009881

Trial court:              County Civil Court at Law No. 4 of Harris County, Texas

        On July 18, 2012, appellant Debra Huett filed an affidavit of indigence for costs of appeal
in the trial court along with her notice of appeal. The county clerk timely filed a contest to the
affidavit of indigence on July 24, 2012, and the trial court timely signed an order that same day
extending the time to conduct the hearing on the contest by twenty days. See TEX. R. APP. P.
20.1(e), (i). On July 30, 2012, the trial court timely signed an order sustaining the contest to the
affidavit of indigence. See TEX. R. APP. P. 20.1(i). Appellant was required to file a motion
challenging the trial court’s order within ten days after the order was signed. See TEX. R. APP. P.
20.1(j). Appellant did not file a motion challenging the order sustaining the contest within ten
days of July 30, 2012.

       Appellant is ORDERED to pay the filing fee of $175.00 to this Court no later than 10
days from the date of this order, or the appeal will be dismissed. See TEX. R. APP. P. 5 (requiring
payment of fees in civil cases unless indigent); see also TEX. GOV’T CODE ANN. §§ 51.207,
51.941(a) (Vernon 2005), § 101.041 (Vernon Supp. 2011) (listing fees in court of appeals);
Order Regarding Fees Charged in Civil Cases in the Supreme Court and the Courts of Appeals
and Before the Judicial Panel on Multidistrict Litigation, Misc. Docket No. 07-9138 (Tex. Aug.
28, 2007), reprinted in TEX. R. APP. P. app. A § B(1) (listing fees in court of appeals); see also
TEX. R. APP. P. 42.3(c) (allowing involuntary dismissal of case).

       Appellant is ORDERED to file within 30 days of the date of this order proof that
appellant has paid or made arrangements to pay the clerk’s fee for preparing the clerk’s record or
this Court may dismiss the appeal for want of prosecution. See TEX. R. APP. P. 37.3(b); 42.3(b).

       It is so ORDERED.

Judge’s signature: /s/ Justice Evelyn V. Keyes
                    Acting individually  Acting for the Court


Date: September 7, 2012